PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/763,867
Filing Date: 12 Jun 2018
Appellant(s): Eck et al.



__________________
Bernd Axel Nix
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated  May 19, 2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.  Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtinger et al (US 2013/0326985) in view of Carkner (US 6,290,769), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288).

The rejection is adequately set forth on page 3 of an Office action mailed on May 19, 2020, which is incorporated by reference from pages 3-10 of an Office Action mailed on November 4, 2019.

2.  Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtinger et al (US 2013/0326985) in view of Carkner (US 6,290,769), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288), in further view of Walpole (US 2005/0247013).

.

3.  Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carkner (US 6,290,769) in view of Lichtinger et al (US 2013/0326985), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288).

The rejection is adequately set forth on pages 3-4 of an Office action mailed on May 19, 2020, which is incorporated by reference from pages 12-19 of an Office Action mailed on November 4, 2019.

4.  Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carkner (US 6,290,769) in view of Lichtinger et al (US 2013/0326985), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288), in further view of Walpole (US 2005/0247013).

The rejection is adequately set forth on page 4 of an Office action mailed on May 19, 2020, which is incorporated by reference from pages 19-21 of an Office Action mailed on November 4, 2019.

The main rejections of 1) Claims 9-15 under 35 U.S.C. 103 as being unpatentable over Lichtinger et al (US 2013/0326985) in view of Carkner (US 6,290,769), Hohn et al Kindt et al (US 6,162,288) and of 2) Claims 9-15 under 35 U.S.C. 103 as being unpatentable over Carkner (US 6,290,769) in view of Lichtinger et al (US 2013/0326985), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288) are reproduced below for convenience.

1)  Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtinger et al (US 2013/0326985) in view of Carkner (US 6,290,769), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288).

1-1) Lichtinger et al discloses ([0046]):
A) a hydraulic binder-containing mixture packed in sacks for storage, the mixture comprising  dry mixed: 
   a) hydraulic binder, 
   b) a retarder, 
   c) an aggregate comprising a foam and/or perlite a perlite (Abstract; [0025]-[0027]);
wherein the dry mixed mixture is further mixed with 
B) a solution of 
   d) a plasticizer comprising melamine sulfonate or naphthalene sulfonates ([0038]) and    
   e) of an air entraining agent comprising anionic surfactants including sodium lauryl 
      sulfate or sodium olefin sulfonate ([0039], as to instant claim 14), and further mixed with
C) water,
thereby forming an aqueous gypsum plaster-cement composition ([0046]),

- the hydraulic binder a) consists of calcined gypsum (calcium sulfate hemihydrate) and hydraulic cement is a weight ratio of 4:1 to 2:1 (Abstract; [0023]; [0020]);
- the foam c) comprises expanded polystyrene foam having particle size of 0.5-6 mm ([0029]), which foam maybe recycled ([0028], as to instant claim 11).

1-2)  It is noted that the plasticizer of Lichtinger et al comprising melamine sulfonate or naphthalene sulfonates, appears to correspond to organic flux/superplasticizer as claimed and disclosed in instant invention (see [0026], [0027] of instant specification, as to instant claims 12-13).

1-3)  The aqueous gypsum plaster-cement composition is used for making gypsum plasterboards, flat blocks/lightweight building blocks, thermal insulation material ([0048], [0049], [0081], also as to instant claim 15).

1-4)  As to instant claim 10, the weight ratio of the foam to the binder is about 0.02:1 to 0.065:1 ([0032]), i.e. the weight ratio of the binder to the foam is 50:1 to 15:1.

1-5) Thus, Lichtinger et al teaches the mixture comprising a hydraulic binder, an aggregate and a retarder being dry mixed and packed in sacks, and thereby appear to be a dry mix. To this dry mix a flux/superplasticizer and air-entraining agent is later added in the form of a solution with addition of water for quickly making monolithic 

1-6) Lichtinger et al does not explicitly disclosed the flux/superplasticizer and air-entraining agent being mixed into the dry mix A) in a dry form rather than in a form of solution; the composition further comprising condensed phosphate and the retarder being an anionic surfactant.

1-7) However, Carkner discloses a concrete composition in the form of a dry mixture (col. 11, lines 10-15), the composition comprising (Abstract):
   i)  a cementitious forming material comprising a hydraulic binder
  ii) an aggregate comprising an expanded perlite, i.e. a foam; and further
  iii) about 0.5%wt of an air entraining admixture comprising alpha olefin sulfonate (col. 10, lines 2-25, as to instant claim 14)
  iv) about 0.3%wt of an surfactant/superplasticizer comprising a sulfonated melamine and naphthalene sulphonate (col. 3, lines 45-54; col. 6, lines 35-42; col. 10, lines 27-49, as to instant claims 12, 13),
wherein the air entraining admixture and the superplasticizer are added in dry form to the dry mixture of the binder and the aggregate (col. 10, line 55-col. 11, line 16).

1-8) Thus, Carkner discloses a concrete composition comprising hydraulic binder, aggregate, air entraining mixture and a superplasticizer, which composition is substantially similar to that of Lichtinger et al, but wherein Carkner discloses addition 

1-9) Therefore, based on the combined teachings of Carkner and Lichtinger et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the air entraining mixture and the superplasticizer into the dry mixture component A) of Lichtinger et al in a dry form and in amounts as taught by Carkner, so that the dry mixture component A) of Lichtinger et al would be substantially ready to use with only requirement of addition of water, but at the same time could be stored in the same sacks until desired/application time, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

1-10)  Further, though Lichtinger et al does not explicitly recite the dry premix component A) further comprising condensed phosphates and a water-soluble anionic polymer as the retarder,
i) Hohn et al discloses a dry cement composition ([0038]) comprising a hydraulic cement, an aggregate comprising expanded polystyrene particles having size of up to 5 mm, and further 0.001-0.5%wt, or 0.01-0.05%wt  of condensed phosphoric acid salts, such as sodium polyphosphate ([0026], [0034], [0038], [0056], [0032], [0042]), wherein the condensed phosphates are added as a cement setting retarder ([0025]).
ii) Kindt et al discloses a gypsum-based fireproofing composition in dry form (col. 4, lines 8-15) comprising a gypsum, an aggregate and a set retarding agent comprising a polyacrylate, i.e. a water-soluble anionic polymer,  in the form of a powder used in amount of 0.1-1.5%wt (col. 4, lines 52-67).

1-11) Thus, both Hohn et al and Kindt et al are related to dry premix compositions comprising gypsum/cement, aggregate and further powdered polyacrylate and  Kindt et al  is used in amount of 0.1%wt, and the condensed phosphates of Hohn et al are used in amount of 0.05%wt, therefore, the weight ratio between the condensed phosphate and the polyacrylate would be 2 : 1, as to instant claim 9.

1-12) Given both condensed phosphates and polyacrylates are used in dry gypsum/cement compositions as set retarding agents, as shown by Hohn et al and Kindt et al, therefore, based on the combined teachings of Lichtinger et al , Hohn et al and Kindt et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, both condensed phosphates and polyacrylate in the dry mix component A) of Lichtinger et al, so to further retard the setting of the cement during its application, given such is desired, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

1-13) Given the dry mix component A) of Lichtinger et al in view of Carkner, Hohn et al and Kindt et al comprises: about 0.5%wt of an air entraining; about 0.3%wt of an surfactant/superplasticizer; 0.1%wt of polyacrylate water-soluble anionic polymer and 0.05%wt of condensed phosphates, therefore, the total weight of said components will intrinsically and necessarily be less than 1%wt, as well.

Lichtinger et al in view of Carkner, Hohn et al and Kindt et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

2)  Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carkner (US 6,290,769) in view of Lichtinger et al (US 2013/0326985), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288).

2-1) Carkner discloses a concrete composition in the form of a dry mixture (col. 11, lines 10-15), the composition comprising (Abstract):
   i)  a cementitious forming material comprising a hydraulic binder;
  ii) an aggregate comprising an expanded perlite, i.e. a foam; and further
  iii) about 0.5%wt of an air entraining admixture comprising alpha olefin sulfonate (col. 10, lines 2-25, as to instant claim 14) and
  iv) about 0.3%wt of an surfactant/superplasticizer comprising a sulfonated melamine and naphthalene sulphonate (col. 3, lines 45-54; col. 6, lines 35-42; col. 10, lines 27-49),

It is noted that the superplasticizer of Carkner comprising melamine sulfonate or naphthalene sulfonates appears to correspond to organic flux/superplasticizer as claimed and disclosed in instant invention (see [0026], [0027] of instant specification, as to instant claims 12, 13).

2-2) Thus, Carkner discloses a concrete composition comprising hydraulic binder, aggregate, air entraining mixture and a superplasticizer, wherein Carkner discloses addition of the air entraining agent and the superplasticizer in a solid/dry form, thereby forming the concrete premix in a dry form.

2-3)  Though Carkner does not explicitly recite the hydraulic binder being a mixture of calcium sulfate hemihydrate and hydraulic cement in a ratio of 5:1 to 3:1; the foam being polystyrene foam having particle size of 1-8 mm,
Lichtinger et al discloses ([0046]):
A) a hydraulic binder-containing mixture packed in sacks for storage, the mixture comprising a dry mixed: 
   a) hydraulic binder, 
   b) a retarder, 
   c) an aggregate comprising a foam and/or perlite a perlite (Abstract; [0025]-[0027]);
wherein the dry mixed mixture is further mixed with 
   d) a plasticizer comprising melamine sulfonate or naphthalene sulfonates ([0038]) and    

      sulfate or sodium olefin sulfonate ([0039]), and further mixed with
C) water,
thereby forming an aqueous gypsum plaster-cement composition ([0046]),
Wherein 
- the hydraulic binder a) consists of calcined gypsum (calcium sulfate hemihydrate) and hydraulic cement is a weight ratio of 4:1 to 2:1 (Abstract; [0023]; [0020]);
- the foam c) comprises expanded polystyrene foam having particle size of 0.5-6 mm ([0029]), which foam maybe recycled ([0028], as to instant claim 11).

2-4)  It is noted that the plasticizer of Lichtinger et al comprising melamine sulfonate or naphthalene sulfonates appears to correspond to organic flux/superplasticizer as claimed and disclosed in instant invention (see [0026], [0027] of instant specification).

2-5) The composition is used for making gypsum plasterboards, flat blocks/lightweight building blocks, thermal insulation material ([0048], [0049], [0081] of Lichtinger et al, also as to instant claim 15).

2-6)  As to instant claim 10, the weight ratio of the foam to the binder is about 0.02:1 to 0.065:1 ([0032] of Lichtinger et al), i.e. the weight ratio of the binder to the foam is 50:1 to 15:1.

Lichtinger et al teaches the mixture comprising a hydraulic binder, an aggregate and a retarder being dry mixed and packed in sacks, and thereby appear to be a dry mix. To this dry mix a flux/superplasticizer and air-entraining agent is later added with water for quickly making monolithic construction of buildings ([0047]), which appears to be a similar method of use as claimed in instant claim 17.

2-8) Since both  Lichtinger et al and Carkner are related to gypsum/cement compositions comprising hydraulic binder, aggregate, air entraining agent, and thereby belong to the same field of endeavor, wherein Lichtinger et al teaches the use of the hydraulic binder consisting of calcined gypsum (calcium sulfate hemihydrate) and hydraulic cement is a weight ratio of 4:1 to 2:1, and further polystyrene foam particles as the foam aggregate to provide building blocks,  therefore, based on the combined teachings of Carkner and Lichtinger et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include the hydraulic binder and the polystyrene foam particles of  Lichtinger et al as the hydraulic binder and the foam aggregate components, respectively, in the dry mix composition of Carkner, so to ensure the composition of Carkner  can be used for making lightweight building blocks as well and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Carkner does not explicitly recite the dry premix further comprising condensed phosphates and anionic polymer as retarder,
i) Hohn et al discloses a dry cement composition comprising a hydraulic cement composition, an aggregate comprising expanded polystyrene particles having size of up to 5 mm, and further 0.001-0.5%wt, or 0.01-0.05%wt  of condensed phosphoric acid salts, such as sodium polyphosphate ([0026], [0034], [0038], [0056], [0032]), wherein the condensed phosphates are added as a cement setting retarder ([0025]).
ii) Kindt et al discloses a gypsum-based fireproofing composition in dry form (col. 4, lines 8-15) comprising a gypsum, an aggregate and a set retarding agent comprising a polyacrylate, i.e. a water-soluble anionic polymer,  in the form of a powder used in amount of 0.1-1.5%wt (col. 4, lines 52-67).

2-10) Thus, both Hohn et al and Kindt et al are related to dry premix compositions comprising gypsum/cement, aggregate and further powdered polyacrylate and condensed phosphates as the set retarding components. Given the polyacrylate of Kindt et al  is used in amount of 0.1%wt, and the condensed phosphates of Hohn et al are used in amount of 0.05%wt, therefore, the weight ratio between the condensed phosphate and the polyacrylate would be 2 : 1, as to instant claim 9.

2-11) Given both condensed phosphates and polyacrylates are used in dry gypsum/cement compositions as set retarding agents, as shown by Hohn et al and Kindt et al, therefore, based on the combined teachings of Carkner, Hohn et al and Kindt et al, it would have been obvious to a one of ordinary skill in the art to include, at  Carkner, so to further retard the setting of the cement during its application, given such is desired, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

2-12) Given the dry mix of Carkner in view of Lichtinger et al, Hohn et al and Kindt et al comprises: about 0.5%wt of an air entraining; about 0.3%wt of an surfactant/superplasticizer; 0.1%wt of polyacrylate water-soluble anionic polymer and 0.05%wt of condensed phosphate, therefore, the total weight of said components will intrinsically and necessarily be less than 1%wt, as well.

2-13)  All ranges in the composition of Carkner in view of Lichtinger et al, Hohn et al and Kindt et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

NEW GROUNDS OF REJECTION
There are no new grounds of rejections.

(2) Response to Argument
I) Independent claim 9 refers to a gypsum-cement dry mix comprising:
     - a binder, containing calcium sulfate hemihydrate or a mixture comprising at least 50 wt% of calcium sulfate hemihydrate and no more than 50 wt% of other substances, and 
      - hydraulic cement in a weight ratio between 5:1 and 3:1; 
      - an aggregate selected from one or more of crushed wood, plastic, expanded clay, perlites, and foam; and 
      - additives, including 
              at least one flux, 
              at least one air-entraining agent, 
              at least one stabilizer selected from the group consisting of fluorine phosphate and condensed phosphates, and 
               at least one retardant/accelerator, the retardant/accelerator being a water-soluble anionic polymer, 
wherein the additives are present in a dry form and wherein a combined mass of all additives is less than 1% of the total mass of the dry mix, and wherein a mass ratio of the at least one stabilizer to the at least one retardant/accelerator is between 3:1 and 1:3.
   I-1) It is noted that instant claim 9 does not recite the individual amounts of the four additive components, but rather recites only the total amount of all additives being less 

     I-2) No properties of the gypsum-cement dry mix are claimed.

II) With respect to Appellant’s arguments regarding the rejection of Claims 9-15 under 35 U.S.C. 103 as being unpatentable over Lichtinger et al (US 2013/0326985) in view of Carkner (US 6,290,769), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288), it is noted that:

      II-1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, though Lichtinger et al does not disclose the addition of a plasticizer, the air entraining agent and water-soluble anionic polymer in dry form, the secondary references of Carkner, Hohn et al and Kindt et al were applied for the teachings of that.
      II-2) Thus, Carkner, Hohn et al and Kindt et al disclose concrete/cement compositions comprising substantially the same base components as that of Lichtinger et al, but further recite that surfactant/superplasticizer (i.e. flux), air-entraining agent, and water-soluble polymers can be added to the hydraulic cement in dry form. 
       II-2a) Carkner explicitly teaches the addition of sulfonated melamine (i.e. flux) and an air entraining agent in dry form, wherein the mixture after said addition still appears to be dry (col. 11, lines 5-15). Carkner further explicitly teaches that the produced premix is blended with water at the site where it will be applied (col. 11, lines 16-18).
       II-2b)  Hohn et al discloses a dry cement composition ([0038], claim 13) comprising a hydraulic cement, an aggregate comprising expanded polystyrene particles having size of up to 5 mm, and further 0.001-0.5%wt, or 0.01-0.05%wt  of condensed phosphoric acid salts, such as sodium polyphosphate ([0026], [0034], [0038], [0056], [0032], [0042], claim 16), wherein the condensed phosphates are added as a cement setting retarder ([0025]). Hohn et al explicitly claims the condensed phosphates being used as the cement retarder (claim 5).
       II-2c) Kindt et al discloses a gypsum-based fireproofing composition in dry form (col. 4, lines 8-15) comprising a gypsum, an aggregate and a set retarding agent comprising a polyacrylate, i.e. a water-soluble anionic polymer,  in the form of a powder used in amount of 0.1-1.5%wt (col. 4, lines 52-67).

   II-3) Therefore, based on the combined teachings of Lichtinger et al , Carkner, Hohn et al and Kindt et al, it would have been obvious to a one of ordinary skill in the art to modify the composition of Lichtinger et al, i.e. to include, at least partially, or obvious to try to include,  surfactant/superplasticizer (i.e. flux), air-entraining agent, condensed phosphates and polyacrylate in the dry mix of Lichtinger et al in dry form as well, so 
 Lichtinger et al would substantially be ready to be used with the only requirement of addition of water at the site of application (as taught by Carkner), but at the same time could be stored in the same sacks until desired/application time, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable 

     II-4) It is noted that Carkner, Hohn et al and Kindt et al are the secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

     II-5) In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

     II-6) In response to Appellant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

     II-7) With respect to Appellant’s arguments regarding the relative amounts of the additives and the combined mass of all additives being less than 1%wt of the total mass of the dry mix, 
         II-7a) given the dry mix component A) of Lichtinger et al in view of Carkner, Hohn et al and Kindt et al comprises:  0.5%wt of an air entraining; 0.3%wt of an surfactant/superplasticizer; 0.1%wt of polyacrylate water-soluble anionic polymer and 0.05%wt of condensed phosphates, therefore, the total weight of said components will intrinsically and necessarily be 0.95%wt and less than 1%wt, as well;
         II-7b) the amounts of about 0.5%wt of an air entraining; about 0.3%wt of an surfactant/superplasticizer; 0.1%wt of polyacrylate water-soluble anionic polymer and 0.05%wt of condensed phosphates are taught by Carkner, Hohn et al and Kindt et al as the amounts of said components being added to gypsum-cement compositions, and it would have been obvious to a one of ordinary skill in the art to choose the minimum, but the cited effective amounts of said components as taught in the prior art, to be added in the gypsum-cement composition of Lichtinger et al as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
No properties of the composition are claimed. No examples (inventive and comparative) showing the total amounts of the additives being less than 1%mass (inventive) and 1%mass or more (comparative) have been provided in instant specification. Therefore, no substantial evidence of criticality in using the additives in the total amount of less than 1%wt has been provided.  However, since the prior art, specifically Carkner, Hohn et al and Kindt et al, teach the minor amounts of said additives being applied to the gypsum-cement compositions, it would have been obvious to a one of ordinary skill in the art to choose and include the minimum amounts of said four additives taught by Carkner, Hohn et al and Kindt et al, i.e. about 0.5%wt of an air entraining; about 0.3%wt of an surfactant/superplasticizer; 0.1%wt of polyacrylate water-soluble anionic polymer and 0.05%wt of condensed phosphates, in the composition of Lichtinger et al  as well, thereby arriving at the present invention. 

     II-9) With respect to Appellant’s argument regarding the mass ratio of the at least one stabilizer to the at least one retardant/accelerator being 3:1 to 1:3, it is noted that:
         II-9a) given the polyacrylate of Kindt et al  is used in amount of 0.1%wt, and the condensed phosphates of Hohn et al are used in amount of 0.05%wt, therefore, the weight ratio between the condensed phosphate and the polyacrylate would be 2 : 1;
i.e. the weight ratio of the condensed phosphate (stabilizer) and the polyacrylate (retardant/accelerator) of 2:1 is within the teachings of Lichtinger et al in view of Carkner, Hohn et al and Kindt et al;
Lichtinger et al in view of Carkner, Hohn et al and Kindt et al are overlapping with the corresponding ranges as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
        II-9c)  the claimed mass ratio of the at least one stabilizer to the at least one retardant/accelerator is between 3:1 and 1:3, meaning that each of the at least one stabilizer and the at least one retardant/accelerator can be used in amount of as high as 3 times more than the other one, and appears to be rather broad.
       II-9d) Instant specification provides a single gypsum-cement composition comprising both retardant/accelerator and stabilizer (Graph 4 of instant specification), wherein the sodium metaphosphate (MYR PF 56) was used in amount of 0.3%wt as the stabilizer and the anionic polymer (MYR B36) was used in amount of 0.3%wt as the retardant ([0052]-[0053] of instant specification); i.e. the stabilizer and the retardant were used in the mass ratio of 1:1. No other examples showing the use of the combination of the stabilizer and the retardant at a claimed ratio of 3:1 to 1:3 have been provided. Further, it is not clear if the compositions shown in Graphs 1-4 of instant 
Further, Graph 4, showing the use of both sodium metaphosphate and the anionic polymer in total amount of 0.6%mass (0.3+0.3) was compared to Graphs 1-3, demonstrating prolonged processing of the mixture ([0053] of instant specification). However, i) Graph 1 shows no use of any additives; 
                ii) Graph 2 shows the use of 0.3%mass of sodium metaphosphate only; 
                iii) Graph 3 shows the use of 0.2%mass of the anionic polymer only. 
The prolonged processing of the composition shown on Graph 4 appears to be an expected result since it comprises at least 2 times more (0.6%mass versus 0.3%mass or 0.2%mass) of the retardants as compared to the compositions shown on Graphs 1-3. It is noted that the condensed phosphates are cited in instant specification and claims as the “stabilizer”, however, as shown by Hohn et al, condensed phosphates appear to be acting as cement retarders as well (claim 5 of Hohn et al).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

III)  With respect to Appellant’s arguments regarding the Declaration under 37 CFR 1.132 filed by Appellant’s on July 23, 2020, it is noted that:

   III-b) However, as was cited on pages 5-6 of an Advisory Action mailed on July 29, 2020:
          III-b1) Instant claims are silent with respect to any properties of the dry mix composition; it is not clear what properties and at what level are the goal of instant invention.
          III-b2) The provided Exhibits A-D are in non-English (German) language, the copies of Exhibits B-D are of poor quality and essentially non-readable, the Exhibit E provides only photographs without any descriptions; thereby, based on the provided evidence, it is substantially impossible to access the properties of the final composition, and substantially impossible to understand the parameters that were changed (independent variables) and the properties that were determined (dependent variables) in the conducted research, i.e. understand what was actually tested. No sufficient evidence of criticality in providing the gypsum-cement composition as claimed in instant claim 9-17 has been provided.
          III-b3) Even considering the Exhibits A-E as they were submitted to USPTO, there is no substantial evidence that the data provided in the Exhibits A-E would be commensurate in scope with rather broad claims 9-17. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

 IV) On the other hand, based on the combined teachings of Lichtinger et al, Carkner, Hohn et al and Kindt et al, it would have been obvious to a one of ordinary skill in the art to modify, or obvious to try to modify the composition of Lichtinger et al by applying the teachings of Carkner, Hohn et al and Kindt et al, as discussed above. Rationale different from applicant is permissible. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

V) With respect to Appellant’s arguments regarding the rejection of Claims 9-15 under 35 U.S.C. 103 as being unpatentable over Carkner (US 6,290,769) in view of Lichtinger et al (US 2013/0326985), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288), it is noted that:
   
   V-1) The discussion set forth in sections II), III) and IV) above is incorporated here by reference.

Carkner does not limit to the compositions with cement being a major portion and gypsum being a minor portion only. Carkner further discloses a binder comprising about 30 to about 50%wt of cement; about 20 to about 40%wt of Plaster of Paris (i.e. calcium sulfate hemihydrate) and about 4 to about 20%wt of terra alba (calcium sulfate dihydrate) (col. 6, line 65-col. 7, line 4; col. 8, lines 53-53; col. 8, lines 29-32). 
Calcium sulfate dihydrate (terra alba) appears to correspond to “other substances” as cited in instant claim 9.  Given the composition comprises 30%wt of cement, 40%wt of calcium sulfate hemihydrate (Plaster of Paris) and 20%wt of calcium sulfate dihydrate (terra alba), therefore, the total amount of calcium sulfate-based compounds will be 60%wt versus 30%wt of the cement, i.e. the calcium sulfate-based compounds appear to be the major components and the cement appears to be the minor component in said composition. Though Carkner does not explicitly recite the calcium sulfate-based compounds and the cement being mixed at a weight ratio of 5:1 to 3:1, the secondary reference of Lichtinger et al was applied for the teachings of that.

   V-3) In response to Appellant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
VI) With respect to Appellant’s arguments regarding the rejections of Claims 16-17 under 35 U.S.C. 103 as being unpatentable over Lichtinger et al (US 2013/0326985) in view of Carkner (US 6,290,769), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288), in further view of Walpole (US 2005/0247013)  and Claims 16-17 under 35 U.S.C. 103 as being unpatentable over Carkner (US 6,290,769) in view of Lichtinger et al (US 2013/0326985), Hohn et al (US 2014/0311387) and Kindt et al (US 6,162,288), in further view of Walpole (US 2005/0247013), it is noted that:

   VI-1) the compositions of both i) Lichtinger et al in view of Carkner, Hohn et al and Kindt et al and of ii) Carkner in view of Lichtinger et al,  Hohn et al and Kindt et al are gypsum-cement compositions used for a variety of purposes including making building blocks and buildings using a framework (see [0047]-[0050] of  Lichtinger et al). Though  i) Lichtinger et al in view of Carkner, Hohn et al and Kindt et al and  ii) Carkner in view of Lichtinger et al,  Hohn et al and Kindt et al do not explicitly cite the method for making said building blocks including the step of mixing the dry gypsum-cement composition with water and pouring it into a mold, a) Carkner explicitly teaches the step of blending the dry premix with water at the application site (col. 11, lines 16-17) and b) a secondary reference of Walpole discloses a method for making building panels comprising providing a cement mixture and pouring it into a mold ([0014], [006]-[0010]), wherein the building panels include door frame, window panel with window opening, i.e. window frame (claims 12 and 14).
  
Walpole discloses a method for making building panels comprising pouring a cement mixture into a mold, therefore, it would have been obvious to a one of ordinary skill in the art to use the gypsum/cement compositions of Lichtinger et al in view of Carkner, Hohn et al and Kindt et al and/or of Carkner in view of Lichtinger et al,  Hohn et al and Kindt et al as the cement mixture in the method for making building panels of Walpole, or to produce the building blocks of Lichtinger et al in view of Carkner, Hohn et al and Kindt et al  and/or of Carkner in view of Lichtinger et al,  Hohn et al and Kindt et al by a method including mixing the dry gypsum-cement mixtures with water and pouring the produced compositions into a mold, as taught by Carkner  and Walpole  as well, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

   VI-3)  It is noted that Walpole and  Lichtinger et al in view of Carkner, Hohn et al and Kindt et al and/or of Carkner in view of Lichtinger et al,  Hohn et al and Kindt et al appear to be analogous art since are related to the use of gypsum-cement compositions for making building blocks.

   VI-4) It is further noted that Walpole, Hohn et al and Kindt et al are secondary references each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        
Conferees:


/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.